DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (CN 101008294 A).
Regarding claim 1, Zhuang teaches an anti-tilting transmission mechanism for doors and windows comprising: a first fixed plate (1), a second fixed plate (2) riveted with the first fixed plate (1), a transmission gear (4) located between the first fixed plate (1) and the second fixed plate (2), and a transmission rack (3) located between the first fixed plate (1) and the second fixed plate (2), wherein: two guide though-holes (21) are respectively provided on two ends of the second fixed plate (2); two threaded columns (8), which are capable of moving back and forth (extends and retracts per description), are respectively located within the two guide though-holes (21); two limit ribs (82) are respectively located at an outer edge of a rear end of the two threaded columns (8); two compression 
While Zhuang does not explicitly teach the use of rivets to hold the first fixing plate together with the second fixing plate, rivets are a well-known and equivalent attachment method and the use of rivets would have been obvious to one of ordinary skill in the art.  Utilizing rivets to secure the first fixing plate to the second fixing plate rather than the screws (5) would have been obvious to one of ordinary skill in the art before the effective filing date of the invention and does not provide patentable significance to the invention.     
Regarding claim 2, Zhuang teaches the anti-tilting transmission mechanism for the doors and windows, as recited in claim 1, wherein: two through-hole seats (11) are respectively located at two ends of the first fixed plate (1), the two guide though-holes (21) provided on the second fixed plate (2) are respectively corresponding to the two through-hole seats (11), the two compression springs (6) are respectively sleeved outside the through-hole seats (11, the springs sit on top of 11), and each of the two threaded columns (8) has a recess (outer side of guide seat 8 forms a recess behind block 22) at the rear end thereof for accommodating each of the compression springs (2).
Regarding claim 3, Zhuang teaches the anti-tilting transmission mechanism for the doors and windows, as recited in claim 2, wherein: in an initial state, each of the two compression springs (6) and each of the two through-hole seats (11) are inserted into the recess (Recess of guide seat is inserted into through-hole seat 11) at the rear end of each of the two threaded columns (8), so that the two threaded columns (8) are located within a cavity (7) defined by the first fixed plate (1) and the second fixed plate (2) riveted (see argument above for claim 1) with the first fixed plate (1); with screwing of screws (5), the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675